Title: Thomas Jefferson to Bernard Peyton, 28 June 1818
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello
June 28. 18.
          
          I must ask the favor of you to return the inclosed Certificate for me to the land office and to pay the usual fees (I believe 1.  or 2. Dollars) which mr Gibson will reimburse according to custom. will you have the goodness whenever cotton can be had in Richmond to buy 2. of the smallest bales to be had for me and send one by the Milton boats and the other by the Lynchburg boats to the care of mr Archibald Robertson of that place. bales of from 1. to 200 ℔ would suit me. I am tired of apologising to you, but not of troubling you. affectionately yours
          
            Th: Jefferson
          
        